DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

This office action is responsive to the amendment filed on 9/9/2022.  Claims 1-20 are presented for examination.  Independent claims 1, 9, 15 were amended.  Claims 16-20 were newly added.

Response to Arguments
Applicant's arguments, with regard to claims 1-15, filed 9/9/2022 have been fully considered but they are not persuasive.

The Applicant, with regard to claims 1, 9, and 15, argues that Cansizoglu as modified by Sohn fails to teach “the set of undesirable objects being determined based on permanency classifications for object types detected in the image data”.  The Examiner respectfully disagrees.
According to Cansizoglu, the objects within the image are determined based on the classification of features into static and object regions [0055].  The static and object regions are determined as static or dynamic objects [0040-0041].  Using the broadest reasonable interpretation, one of ordinary skill in the art would interpret “permanency classifications” as any classification relating to the permanent location of the object.  In other words, if the features of the object remain at a permanent location, then the object would be classified as static and if the features of the object do not stay at a permanent location, then the object would be classified as dynamic [0040-0041, 0055].  Therefore, Cansizoglu does teach “the set of undesirable objects being determined based on permanency classifications for object types detected in the image data”.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-7, 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cansizoglu et al. (U.S. Patent Application 20190050668) in view of Sohn et al. (U.S. Patent Application 20180211103).

In regards to claim 1, Cansizoglu teaches a robot [e.g. robot, 0002-0003, 0019] comprising: 
an image sensor [Fig. 1A; e.g. sensor, 0045]; 
a spatial determination resource [Fig. 1A; e.g. localizer, 0045]; 
a control system [Fig. 1; e.g. processor, 0046]; and
wherein the control system: 
performs a scan of a given region to obtain image data of the given region using the image sensor [e.g. acquiring a sequence of frames of a scene using the sensor, 0045]; 
determines, using the spatial determination resource, a location of the robot [e.g. location of the robot, 0003] relative to a reference point [e.g. keypoint, 0014] at a time of the scan [e.g. each frame, 0014]; 
performs image analysis [e.g. sparse feature-based SLAM, 0040] on the image data to detect a set of undesirable objects [e.g. dynamic objects, 0040-0041] that are depicted by the image data, the set of undesirable objects being determined based on permanency classifications [e.g. classification of features into static and object regions, 0055] for object types [e.g. static or dynamic objects, 0055, also see 0040-0041] detected in the image data, the set of undesirable objects being at least one of a dynamic object [e.g. dynamic objects, 0040-0041]; and 
generates a reference map [e.g. static map, 0040-0041] that excludes the set of undesirable objects [e.g. static map only includes static objects without the dynamic objects, 0040-0041], the reference map being associated with the location of the robot at the time of the scan [e.g. SLAM involves simultaneously estimating locations of newly perceived landmarks and the location of the robot itself while incrementally building a map, 0002-0003, 0040-0041].
Cansizoglu does not explicitly teach a robot comprising:
a set of image sensors;
a propulsion mechanism.
However, Sohn teaches a robot [Fig. 2; e.g. robot, 0024] comprising:
a set of image sensors [e.g. two or more sensors including LiDAR sensors, ultrasonic sensors, and infrared sensors, 0022-0024];
a propulsion mechanism [Fig. 2; e.g. moving unit, 0025].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Cansizoglu’s robot with the features of a set of image sensors and a propulsion mechanism in the same conventional manner as taught by Sohn because robots commonly have more than one image sensor and some sort of propulsion mechanism in order to move around [0003-0004, 0025].

In regards to claim 2, Cansizoglu teaches the robot of claim 1, wherein the spatial determination resource includes a movement sensor [e.g. moving object detection module, 0018].

In regards to claim 4, Cansizoglu does not explicitly teach the robot of claim 1, wherein the control system repeatedly performs a scan of the given region as the control system operates the propulsion mechanism to move the robot within the given region, the control system determining the location of the robot relative to at least one of the reference point or a second reference point for each of the scans.
However, Sohn teaches the robot of claim 1, wherein the control system repeatedly performs a scan of the given region as the control system operates the propulsion mechanism to move the robot within the given region [e.g. The control unit continuously determines whether the sensed object is a static or moving obstacle within a sensible range while moving the robot to the corresponding position of the map in a time period, 0043, 0050-0057, 0060, 0072-0073], the control system determining the location of the robot [e.g. identify the position of the robot in the map, 0045] relative to at least one of the reference point or a second reference point for each of the scans [e.g. distance between the current position of the robot and the sensed object, 0045].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Cansizoglu’s robot with the features of wherein the control system repeatedly performs a scan of the given region as the control system operates the propulsion mechanism to move the robot within the given region, the control system determining the location of the robot relative to at least one of the reference point or a second reference point for each of the scans in the same conventional manner as taught by Sohn because Sohn provides a method for constructing the map by separating a dynamically changing space into a moving object and a fixed object, thereby preventing the robot from being obstructed in the realization of the function due to the moving object [0081].

In regards to claim 5, Cansizoglu teaches the robot of claim 1, wherein the control system detects multiple objects [e.g. detects static and dynamic objects, 0039-0041] within the given region that includes the set of undesirable objects, and determines a bounding region [e.g. dynamic and static regions, 0011-0012, 0018, 0055] for each of the detected objects.

In regards to claim 6, Cansizoglu teaches the robot of claim 1, wherein the control system performs image analysis using semantic segmentation [e.g. segmentation using Vector of Locally Aggregated Descriptors (VLAD), 0014-0015].

In regards to claim 7, Cansizoglu teaches the robot of claim 1, wherein the control system performs image analysis to determine a plurality of objects, including the set of undesirable objects [e.g. classifying objects including dynamic objects, 0055].

In regards to claim 9, the claim recites similar limitations as claim 1, but in the form of a control system comprising: a memory to store instructions; and at least one processor to execute the instructions of claim 1.  Furthermore, Cansizoglu teaches a control system comprising: a memory [e.g. machine readable medium, 0037] to store instructions [e.g. program code, 0037]; and at least one processor [e.g. processor, 0037] to execute the instructions of claim 1.  Therefore, the same rationale as claim 1 is applied.

In regards to claim 10, the claim recites similar limitations as claim 4.  Therefore, the same rationale as claim 4 is applied.

In regards to claim 11, the claim recites similar limitations as claim 4.  Therefore, the same rationale as claim 4 is applied.

In regards to claim 12, the claim recites similar limitations as claim 5.  Therefore, the same rationale as claim 5 is applied.

In regards to claim 13, the claim recites similar limitations as claim 6.  Therefore, the same rationale as claim 6 is applied.

In regards to claim 14, the claim recites similar limitations as claim 7.  Therefore, the same rationale as claim 7 is applied.

In regards to claim 15, the claim recites similar limitations as claim 1 but in method form.  Therefore, the same rationale as claim 1 is applied.

In regards to claim 16, Cansizoglu teaches the robot of claim 1, wherein the control system is to:
detect objects [e.g. detect features of the static and dynamic objects, 0055] in the image data by object type; and
classify the permanency of the objects based on the detected object type [e.g. classify the objects as static or dynamic based on the detected features, 0055].

In regards to claim 17, Cansizoglu teaches the robot of Claim 1, wherein the control system is to determine that a detected object is an undesirable object for the reference map in response to determining that the detected object is of an object type that is likely to move [e.g. determining that the object should not be included in the static map in response to determining that the object is a dynamic object, 0040-0041, 0052-0053].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cansizoglu et al. (U.S. Patent Application 20190050668) in view of Sohn et al. (U.S. Patent Application 20180211103) as applied to claims 1 above, and further in view of Levinson et al. (U.S. Patent Application 20170132334).

In regards to claim 3, Cansizoglu as modified by Sohn does not explicitly teach the robot of claim 1, wherein the spatial determination resource includes an odometer.
However, Levinson teaches the robot of claim 1, wherein the spatial determination resource [Fig. 22; e.g. localization system, 0105] includes an odometer [e.g. odometry processor, 0105].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Cansizoglu’s robot and the teachings of Sohn with the features of an odometer in the same conventional manner as taught by Levinson because robots, especially vehicles, are well known in the art to include odometers.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cansizoglu et al. (U.S. Patent Application 20190050668) in view of Sohn et al. (U.S. Patent Application 20180211103) as applied to claims 1 above, and further in view of Liu et al. (U.S. Patent 10,794,710).

In regards to claim 8, Cansizoglu as modified by Sohn does not explicitly teach the robot of claim 1, wherein the reference map is layered to identify object of different categories in different layers.
However, Liu teaches the robot of claim 1, wherein the reference map [Fig. 22; e.g. multi-layer map, c.29 L.59-19, c.32 L.64-67] is layered to identify object of different categories in different layers [e.g. proto-roadmap, non-moving objects, road markings, c.29 L.59-19, c.32 L.64-67].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Cansizoglu’s robot and the teachings of Liu with the features of wherein the reference map is layered to identify object of different categories in different layers in the same conventional manner as taught by Liu because Liu provides a method for efficiently processing image and data from the auxiliary sensors and building a multi-layer map [c.4 L.1-4].


Allowable Subject Matter









Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 18, the prior art of record fails to teach or suggest the robot of Claim 1, wherein the control system is to determine that a detected static object in the image data is an undesirable object for the reference map in response to determining that the detected static object is likely to be moved by contact with a dynamic object.

In regards to claim 19, the prior art of record fails to teach or suggest the robot of Claim 1, wherein the control system is to reclassify a repeatedly encountered object from undesirable to desirable for the reference map in response to determining that the repeatedly encountered object remains static and persistently-positioned over a period of time.

In regards to claim 20, the prior art of record fails to teach or suggest the robot of Claim 1, wherein the control system is to reclassify a repeatedly encountered object classified as static and persistently-positioned from desirable to undesirable for the reference map in response to detecting that the repeatedly encountered object moves.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        

/JACINTA M CRAWFORD/Acting Supervisory Patent Examiner, Art Unit 2612